DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13 and 17) in the reply filed on 02/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-12, and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by D1 (CN 107501477 A).
The Examiner concurs with the detailed written opinion provided by the international searching authority, and included with the Applicant’s IDS.
D1 discloses a photocurable material for 3D inkjet printing ([0038]-[0042][0044][0048]), comprising, by weight (wt%): 15 parts isobutyl acrylate, 50 parts acryloyl morpholine, 15 parts polyethylene glycol 2000, 11 parts n-pentanol, 5 parts ethylene glycol diacetate, 2 parts 1-hydroxycyclohexyl benzophenone, 1 part 2,4,6-trimethylbenzoyl-diphenyl phosphine oxide, 0.4 parts defoamant, 0.2 parts leveling agent and 0.4 parts polymerization inhibitor (see embodiment 6). After, conversion, the dosage of each component of D1 overlaps with the corresponding dosage in claim 1. Additional features of claims 2, 3, 11 and 12 are also taught by D1. Claim 4 recites that first and second acrylate components are selected from polar acrylate monomers and acrylate monomers having a dielectric constant less than or equal to 3, D1 discloses such limitations. The acryloyl morpholine disclosed by D1 is subordinate concept of the acrylate monomer having the heterocyclic structure according to claim 5, and D1 also teaches the specific monomer according to claim 7. The isobutyl acrylate disclosed by D1 is subordinate concept of the cycloalkyl (meth) acrylate monomer according claim 8, and D1 discloses the specific monomer according claim 10. Therefore, claims 2-5, 7, 8 and 10-12 are anticipated over D1. 
As for claim 17, D1 teaches a preparation and printed product ([0038]-[0042],[0044][0048]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over D1 (CN 107501477 A) in view of Xerox Corp (CA 3050305 A1).
For claim 13, D1 is silent to wherein the colorant is selected from at least one of dyes or pigments. 
In the same field of endeavor, pertaining to 3D process of forming an article and composition, Xerox Corp teaches wherein the colorant is selected from at least one of dyes or pigments (see [0043]). It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify D1 with including phase change material, as taught by Xerox Corp, for the benefit of providing desired aesthetic effect in the article produced. 
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-6586491-B2 includes both polar and non-polar acrylate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743